Opinion by
Orlady, J.,
The plaintiff brought this suit against the defendant to recover the value of certain articles of wearing apparel and an embroidered table centerpiece of her own, and also the value of a dress, or gown, belonging to her mother, all of which were in the plaintiff’s dress suit case at the time of its loss. After suit brought, the plaintiff accepted payment for all of her claim except the embroidered table centerpiece and the dress belonging to her mother; the company denied any liability for the loss of the latter articles. The plaintiff had a regular ticket, duly issued and paid for, and became a passenger of the defendant railroad company from Wilkes-Barre to New Milford, and received from the agent of the company a check for her dress suit case which contained the articles named. When she arrived at her destination the dress suit case could not be found, and it never was delivered to her. The defense to the action is that a table centerpiece is not an article of personal baggage for which a passenger may recover in case of loss while it is in the custody of the carrier, and that the plaintiff is not entitled to recover the value of the dress, or gown, which was not her personal property. The act of April 11,1867, provides that, “ each passenger upon a railroad shall have the right to have carried in the car, or place provided for that purpose in the train in which he or she may be a passenger, his or her personal clothing, not exceeding, inclusive of the trunk or box in which it may be contained, one hundred pounds in weight, and three hundred dollars in value.” It is conceded in this case that a fair value of the table centerpiece was $10.00, and that of the dress was $50.00; that the defendant had no notice of the fact that these items of property were carried by the plaintiff as baggage; that her mother did not accompany her on the train; and "that the dress belonging to the mother was not intended for the plaintiff’s personal use. The word, bag*586gage,” is defined as “ such articles of necessary or personal convenience as are usually carried by passengers for their personal use, and not merchandise or other valuables, although carried in trunks by passengers, which are not designed for any such use, but for other purposes, such as sale or the like: ” Story on Bailments, sec. 499. The cause of loss of the table centerpiece and dress was not shown, and there is no evidence to warrant a finding that there was gross negligence on the part of the defendant. Neither of the items for which a recovery is claimed could be called personal in the sense of being necessary for the plaintiff’s comfort or convenience while travelling; they are more properly within the class designated as merchandise or other valuables, not designed for personal use, but for other purposes, for which no recovery can be had. The embroidered table centerpiece was exclusively for home decoration, and would not be necessary for use on a journey. The dress belonging to her mother was admitted to be not for the plaintiff’s use. To broaden the rule so as to include the wearing apparel of other persons would be to practically destroy its purpose. The rule has been frequently decided to be a reasonable one, and should be reasonably construed; it is intended to secure to the traveler safe carriage of a reasonable amount of luggage for his use while he is absent from his residénce, and it is also intended to protect the carrier from any dispute as to the amount of baggage which a passenger may claim to have carried. There is no obligation on the part of the carrier to carry the baggage of any other than' the person who is riding on the ticket, and if the table centerpiece and dress had been for the personal use of the plaintiff, even though the title to it was in another, a different question would be presented. The rule is well settled that the liability of a carrier for a passenger’s baggage, which has been entrusted to its care, is that of an insurer, the price paid for the ticket, or for transportation, embracing compensation for the carriage of the baggage and is limited to such articles as are necessary for the comfort of the passenger, and for all in addition to this class the carrier is not an insurer, but a bailee, and cannot be compelled to carry them unless an additional compensation is paid: Jacobs v. Central R. R. Co. of New Jersey, 19 Pa. Superior Ct. 13.
The assignments of error are overruled, and the judgment is affirmed.